Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending, claim 2 having been cancelled.  Applicant’s response filed December 7, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The rejections of claims 2-9 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is JP2000-24602A to Soga et al. (see machine translation), U.S. Patent No. 5,246,477 to Kramer, U.S. Patent App. Pub. No. 2019/0035661 to Nakatani and U.S. Patent No. 9,165,809 to Bae et al.
Soga, Kramer, Nakatani and Bae are discussed in the previous Office Action, which is hereby incorporated in full.  Applicant’s amendments to the claims now specify that the first roller and the second roller are positioned such that the glass substrate is located between the first roller and the conveying rollers and between the second roller and the conveying rollers (i.e., that the first roller and the second roller are located above the glass substrate and where the glass substrate is located between the first/second rollers and the conveying rollers).  Applicant has further amended claim 1 to include the limitations of claim 2 as well as clarifying that the first limit wheel and the second limit wheel are located along the sides of the glass substrate and opposite one another.  The claim specifies that the first roller and the first limit wheel are on the first connecting rod and the second roller and the second limit wheel are on the second connecting rod wherein the first and the second connecting rod are movable along an axial direction of the conveying roller.  As discussed in the previous Office Action, the cited prior art 
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1 and 3-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DOUGLAS LEE/Primary Examiner, Art Unit 1714